DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 3, 4, 7, 9-11, 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 3, 4, 15 and 16, the specification and drawings teach that the wound battery comprises a positive electrode having an uncoated portion, single-sided coated portion, and a double-sided coated portion.  There is no mention of the positive electrode consisting only of a single-sided portion and uncoated portion, or of a 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maleki (U.S. Patent Publication 2015/0349372).
Regarding claims 1 and 13, Maleki discloses a wound type battery comprising: a cathode 504, a separator, and an anode 503 that are wound, wherein the anode comprises an anode current collector having anode active material coated on both sides of the negative electrode current collector, and wherein end portions of the negative electrode current collector are not coated with the active material (Paragraphs 0025, 0045 and Fig. 5).
As to claims 2 and 14, Maleki shows in Fig. 5 that the wound cell has an upper portion and lower portion with a bent portion in between the upper and lower portion, and that the double sided active material portions are equal in the upper and lower portions so that projections of the negative electrode double sided areas over a plane between the upper and lower portions overlap each other.
Nose teaches every limitation of claims 1, 2, 13 and 14 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 3-5, 11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maleki (U.S. Patent Publication 2015/0349372).
The teachings of Maleki have been discussed in paragraph 5 above.  Maleki also discloses that tabs are connected to the current collectors (uncoated portions) of each of the electrodes (Paragraphs 0036, 0077), as recited in claim 11 of the present invention.
Maleki fails to specifically teach that the positive electrode consists of a single-sided coated area and an uncoated area, or a double-sided coated area and an uncoated area, and that quantity of the single-coated areas and double-sided coated areas in the upper and lower portions of the cell are equal.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the cathode of Maleki could either be only single-coated or only double-coated, as recited in claims 3, 4, 15 and 16 because Maleki shows in the Figures that the amount of double-coated or single-coated areas depends on the type of cell being formed and components that are adjacent to the cell.  Maleki also teaches that it is important for the amounts of double-coated and single-coated areas to be equal on the top and bottom portions of the cell in order for the cell to have high capacity.
8.	Claims 6, 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maleki (U.S. Patent Publication 2015/0349372) in view of Wang (U.S. Patent Publication 2018/0034109).
The teachings of Maleki have been discussed in paragraphs 5 and 7 above.
Maleki fails to disclose that a section of the negative electrode uncoated area has a fold back part, and that a section of the positive electrode uncoated area has a fold back part.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have folded back the uncoated portions of the current collectors of Maleki because Wang teaches that this facilitates the winding process of the battery.
9.	Claims 8-10, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maleki (U.S. Patent Publication 2015/0349372) in view of Nose (JP Publication 2005-116186).
The teachings of Maleki have been discussed in paragraphs 5 and 7 above.
Maleki fails to disclose that the separator is wound around the outside of the cell so that the winding end of the separator exceeds the winding ends of the negative electrode and positive electrode by at least one circle, that the quantity of layer of the separator being only wound with itself inside the wound-type cell is less than four, and 
Nose discloses a wound type battery comprising: an electrode group consisting of a positive electrode, a separator, and a negative electrode that are wound (Paragraphs 0015 and 0018).  Regarding claims 8 and 9, Nose shows in Fig. 4 that the separator is wound around the outer side of the cell past the end of the negative electrode active material and the positive electrode active material by one circle.  As to claims 10 and 19, Nose shows in Fig. 4 that the positive electrode current collector is wound around the outer side of the cell for a predetermined length.  Regarding claims 12 and 20, Nose shows in Fig. 4 that the separator is wound around itself less than 4 times in the inner portion of the winding cell (Paragraph 0017).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have wound the separator of Maleki past the negative and positive electrodes on the outside of the cell by at least one circle because Nose teaches that this protects the outer electrode from surrounding components of the battery.  It also would have been obvious to one of ordinary skill in the art that the separator of Maleki could be wound around itself by less than 4 times in the inner portion of the wound cell because Nose teaches that the separator is wound in the inner portion to prevent the electrodes from contacting one another, but is not wound too many times so that it does not affect the capacity of the battery.  Finally, it would have been obvious to one of ordinary skill in the art that the uncoated portion of the positive electrode of Maleki could be wound around the cell by a predetermined length because Nose teaches that this improves the capacity of the battery.
Response to Arguments
10.	Applicant’s arguments, filed 12/2/2020, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the amendments made to the claims, a new ground(s) of rejection is made in view of a newly found prior art reference.
Applicants argue that Nose fails to disclose that the negative electrode coated portion consists of a double-sided coated area because Nose comprises both single-coated and double-coated areas.  The reference, Maleki, has replaced Nose to teach a wound battery having a negative electrode that consists of a double-coated area and an uncoated area.  Thus, Maleki teaches every limitation of the independent claims.
	Applicants also argue that Wang fails to cure the deficiencies of Nose.  As discussed above, Maleki teaches every limitation of the independent claims of the present invention.  Wang is only relied upon to teach limitations of some dependent claims.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722